Exhibit 10.18

HILB ROGAL & HOBBS COMPANY

Executive Employment Agreement with

FRANK H. BEARD



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AGREEMENT, dated November 15, 2005, is made between HILB ROGAL & HOBBS
COMPANY, a Virginia corporation (“Employer”) publicly held and traded on the New
York Stock Exchange, and FRANK H. BEARD (“Employee”), a resident of Atlanta,
Georgia.

WITNESSETH

WHEREAS, Employer owns a number of subsidiaries which operate full-line
insurance agencies all over the United States and which are organized, and
report to Employer, regionally;

WHEREAS, Employee has been selected to be a national leader of Employer’s
property and casualty operations;

WHEREAS, Employer desires that Employee develop and promote the property and
casualty capabilities and distribution of Employer in a profitable manner, with
an emphasis on developing regional and national platforms for the sale of
property and casualty business, developing an exceptional sales force and
culture, and supporting other corporate goals, initiatives and lines of
business, all as may be set from time-to-time by Employer;

WHEREAS, Employer will provide Employee with tools necessary to perform the
services contemplated herein, including, without limitation, office,
administrative and clerical support, access to domestic and international
markets, access to Confidential Information (as hereinafter defined) and access
to HRH’s business plans, strategies and capabilities;

WHEREAS, Employee will be considered an “insider” of Employer for securities law
purposes and will be compensated pursuant to plans and policies overseen
presently by the Human Resources & Compensation Committee (“Committee”) of the
Board of Directors of Employer, which compensation package presently includes a
combination of salary, bonus incentives, restricted stock, nonqualified stock
options and such other perks and benefits as established by the Committee, all
of which elements of compensation are subject to change from time-to-time by the
Committee or the Board of Employer, expressly in exchange for Employee agreeing
to perform the duties and to abide by the restrictive covenants set forth
herein;

WHEREAS, Employer would neither compensate Employee at the levels contemplated
herein, nor cause Employee to be promoted to this position herein, without
Employee agreeing to abide by paragraphs 4, 5, 6 and 7 herein;

WHEREAS, Employee, as a business leader and “insider” of Employer, will be
expected to comply with Employer’s policies and initiatives, including, without
limitation, ownership of Employer stock, as may be established from
time-to-time; and

WHEREAS, Employee desires to accept this new position and these new terms of
employment subject to the terms, covenants and conditions specified herein;

NOW, THEREFORE, in consideration of the premises stated above, Employer’s
promotion of Employee to a new position, and the mutual promises contained in
this Agreement, the parties agree as follows:

1. EMPLOYMENT. Employer agrees to employ Employee as Vice President—National
Director of Property and Casualty, effective as of                     , 2005
(“Effective Date”). Employee’s employment hereunder is at will and may be
terminated at any time by Employer or Employee. Employee shall report directly
to the President and Chief Operating Officer of Employer.

2. FULL EFFORTS OF EMPLOYEE. Employee represents to Employer that Employee has
no employment or other relationship with any competitor of Employer which would
restrict Employee in performing the duties



--------------------------------------------------------------------------------

contemplated herein, as such exists now and may exist from time-to-time in the
future. Employee agrees to indemnify and hold Employer harmless from all claims
and damages (including reasonable attorneys’ fees and costs) suffered by
Employer and arising out of a breach of the foregoing representation. Employee
agrees (i) to devote Employee’s full business time and energies to the business
and affairs of Employer, (ii) to use Employee’s best efforts, skills and
abilities to promote the interests of the Employer and (iii) to perform
faithfully and to the best of Employee’s ability all assignments of work given
to Employee by Employer. During the course of Employee’s employment hereunder,
Employee shall not, directly or indirectly, enter into or engage in any other
business activity or other gainful employment without the prior written consent
of Employer.

3. FULL COMPENSATION FOR SERVICES. All business, including insurance, bond, risk
management, self-insurance and any other services (collectively, the “HRH
Business”), transacted through the efforts of Employee or any other employee of
Employer or any of its subsidiaries (Employer and its subsidiaries are herein
referred to as the “HRH Companies”) shall be the sole property of the HRH
Companies, and Employee acknowledges that Employee shall have no right to any
commission or fee resulting from the conduct of such business other than in the
form of compensation as established by the Committee or Board. Premiums,
commissions or fees on the HRH Business transacted through the efforts of
Employee, whether received from an insured or purchaser or from one of the
companies represented by the HRH Companies or Employee, are at all times the
sole property of the HRH Companies. All checks or bank drafts received by
Employee from any company, insured or purchaser shall be made payable to
Employer (or applicable company of the HRH Companies) and all amounts collected
by Employee shall be promptly turned over to Employer (or applicable company of
the HRH Companies). Employee covenants to cooperate with Employer, and to take
all actions reasonably requested by Employer, whenever Employer attempts to
verify that all income has been paid to the HRH Companies and whenever Employer,
before or after termination of Employee’s employment, desires to have
commissions from HRH Business assigned to another employee or HRH Company.

4. CONFIDENTIAL INFORMATION. For purposes of this Agreement, “Confidential
Information” shall mean any and all information of a proprietary or confidential
nature and trade secrets of Employer and the HRH Companies. Confidential
information shall include, but not be limited to, such confidential information
related to Employer’s plans, strategies and capabilities, personnel of the HRH
Companies, information about the Customers (as defined below) such as customer
identities and lists, revenues from customers’ accounts, customer risk
characteristics and requirements, key contact personnel, financial data and
performance, payroll, policy expiration dates, policy terms, conditions and
rates, information about prospective customers, and information about the HRH
Companies such as strategic plans, methods of soliciting business, documents,
financial data, business plans and strategies, marketing programs and
specialized insurance markets. Confidential information may be acquired from any
source during Employee’s term of employment, whether or not such information was
expressly disclosed to Employee during the term of Employee’s employment;

Employee acknowledges that, in the course of Employee’s employment hereunder,
Employee will become acquainted and entrusted with Confidential Information
which is the exclusive property of Employer. Employee further acknowledges that
(i) Employer and the HRH Companies derive actual and potential economic value
from the Confidential Information not being generally known to the public or to
other persons who can obtain economic value from its disclosure or use, and
(ii) Employer and the HRH Companies have expended and currently expend
substantial effort to acquire Confidential Information, and expend substantial
effort, and expect their employees to expend substantial effort, to maintain the
secrecy of the Confidential Information. Employee agrees and covenants that
Employee will safeguard the Confidential Information from exposure to, or
appropriation by, unauthorized persons, either within or outside the employment
of Employer or the HRH Companies, and that Employee will not, directly or
indirectly, without the prior written consent of Employer during the term of
this Agreement and any time in the three year period following termination of
this Agreement, divulge or make any use of the Confidential Information except
as may be required in the course of Employee’s employment hereunder. Employee
also agrees that nothing in this agreement shall be construed to limit or
otherwise restrict Employer’s right to protect its trade secrets so long as they
remain a trade secret under applicable law. Upon termination of Employee’s
employment, Employee covenants to deliver to Employer all information and
materials, including personal notes and reproductions, relating to the
Confidential Information, the HRH Companies, and the Customers, which are in
Employee’s possession or control.



--------------------------------------------------------------------------------

5. NONPIRACY COVENANTS. For the purpose of this Agreement, the following terms
shall have the following meanings:

“Customers” shall be limited to those customers of any of the HRH Companies for
whom there is an insurance policy or bond in force or to or for whom any of the
HRH Companies is rendering services as of the date of termination of Employee’s
employment;

“Known Customers” shall be limited to those “Customers” of any of the subsidiary
offices of Employer with whom Employee had personal contact, or for whom
Employee handled insurance or bonds, or whose individualized risk management or
employee benefit characteristics became or were known to Employee within the
last year of Employee’s employment with Employer;

“Prohibited Services” shall mean those services in the fields of risk
management, insurance or bonds performed by any of the HRH Companies within
Employee’s region as of the date of termination of Employee’s employment. “Field
of insurance” does not include title insurance, but does include all other lines
of insurance sold by any of the HRH Companies within Employee’s region,
including, without limitation, property and casualty, life, group, accident,
health, disability, and annuities;

“Prospective Customers” shall be limited to those parties who are not currently
Customers, but who are known by Employee to have been solicited to provide any
Prohibited Service within the twelve (12) month period preceding the date of
termination of Employee’s employment, by Employee or an employee within
Employee’s region, and, with respect to any such potential Prospective Customer,
Employee or an employee within Employee’s region had, within the twelve
(12) month period preceding the date of termination of Employee’s employment,
met for the purpose of offering any Prohibited Service or had received a written
response to an earlier solicitation to provide a Prohibited Service;

“Restricted Period” shall mean the period of two (2) years immediately following
the date of termination of Employee’s employment.

Employee recognizes that over a period of many years the Employer and the HRH
Companies have developed, at considerable expense, relationships with, and
knowledge about, Customers and Prospective Customers which constitute a major
part of the value of Employer. During the course of Employee’s employment by
Employer, Employee will have substantial contact with these Customers and
Prospective Customers. In order to protect the value of the Employer’s business,
Employee covenants and agrees that, in the event of the termination of
Employee’s employment, whether voluntary or involuntary, whether with or without
cause, Employee shall not, directly or indirectly, for Employee’s own account or
for the account of any other person or entity, as an owner, stockholder,
director, employee, partner, agent, broker, consultant or other participant
during the Restricted Period:

(a) solicit a Known Customer or accept an invitation from a Known Customer for
the purpose of providing Prohibited Services to such Known Customer; or

(b) solicit a Prospective Customer or accept an invitation from a Prospective
Customer for the purpose of providing Prohibited Services to such Prospective
Customer.

Subparagraphs (a) and (b) are separate and divisible covenants; if for any
reason any one covenant is held to be illegal, invalid or unenforceable, in
whole or in part, the remaining covenants shall remain valid and enforceable and
shall not be affected thereby. Further, the periods and scope of the
restrictions set forth in any such subparagraph shall be reduced by the minimum
amount necessary to reform such subparagraph to the maximum level of enforcement
permitted to Employer by the law governing this Agreement.

6. NONRAIDING OF EMPLOYEES. Employee covenants that during Employee’s employment
hereunder and for twenty-four (24) months after termination of Employee’s
employment, whether voluntary or involuntary, with or without cause, Employee
will not hire any individuals who, as of the date of termination of Employee’s
employment, were, or had been within the twelve (12) month period preceding
Employee’s date of termination of employment, employees within Employee’s region
or employees of any of the HRH Companies with whom he had contact within the
twelve (12) month period preceding Employee’s termination (collectively, “Known



--------------------------------------------------------------------------------

Group”), nor will Employee directly or indirectly solicit, induce or encourage
any member of the Known Group to seek employment with any other business,
whether or not Employee is then affiliated with such business.

7. NOTIFICATION OF FORMER AND NEW EMPLOYMENT. During the term of this Agreement
and the Restricted Period specified in paragraph 5 hereof, Employee covenants to
notify any prospective employer or joint venturer, which is a competitor of
Employer or any of the HRH Companies, of this Agreement with Employer; and if
Employee accepts employment or establishes a relationship with such competitor
during the above described period, Employee covenants to notify Employer and HRH
immediately of such relationship. If Employer or HRH reasonably believes that
Employee is affiliated or employed by or with a competitor of Employer or any of
the HRH Companies during the Restricted Period, then Employee grants each of
Employer and HRH the right to forward a copy of this Agreement to such
competitor.

8. ESSENCE OF AGREEMENT. The restrictive covenants from Employee for the benefit
of the Employer and the HRH Companies set forth herein are the essence of this
Agreement with respect to Employer agreeing to employ Employee and each such
covenant shall be construed as independent of any other provision in this
Agreement. The existence of any claim or cause of action of the Employee against
the Employer, whether predicated on this Agreement or not, shall not constitute
a defense to the enforcement by the Employer of any of the restrictive covenants
contained herein. Employer shall at all times maintain the right to seek
enforcement of these provisions whether or not Employer has previously refrained
from seeking enforcement of any such provision as to Employee or any other
individual who has signed an agreement with similar provisions. Further,
Employee grants to Employer the continuous and unilateral right, upon written
notice to Employee, to lessen the restrictions of any of the covenants set forth
in paragraphs 4, 5, 6 and 7 hereof by so much as Employer deems necessary either
to make this Agreement in accordance with public policy of the Commonwealth of
Virginia or to fit the circumstances peculiar to Employee. Additionally,
Employee covenants that if Employee has any questions about the scope or meaning
of any restrictive covenants of this Agreement, then Employee shall put such
questions in writing to General Counsel of HRH, who shall then endeavor to
answer such requests as soon as practicable.

9. SEVERABILITY AND INDEPENDENCE. If any provision of this Agreement or any part
of any provision of this Agreement is determined to be unenforceable for any
reason whatsoever, it shall be severable from the rest of this Agreement and
shall not invalidate or affect the other portions or parts of the Agreement,
which shall remain in full force and effect and be enforceable according to
their terms. Furthermore, no covenant herein shall be dependent upon any other
covenant or provision herein, each of which covenants shall stand independently
and be enforceable without regard to the other or to any other provision of this
Agreement.

10. INTERPRETATION. There shall be no presumption that this Agreement is to be
construed against the Employer or the HRH Companies, since Employee acknowledges
that Employee understands all provisions of this Agreement, that the restrictive
covenants contained herein are ancillary to an enforceable agreement and are
fair, necessary for the protection of Employer and the HRH Companies and
relatively standard to the insurance agency industry and that Employee was
offered the opportunity to negotiate, alter, and amend any and all provisions of
this Agreement before executing this Agreement and legally binding himself
hereto.

11. MANDATORY ARBITRATION; GOVERNING LAW; PRAYER FOR REFORMATION. Any dispute or
controversy as to the interpretation, construction, application or enforcement
of, or otherwise arising under or in connection with this Agreement, shall be
submitted to mandatory, final and binding arbitration in the City of Richmond,
Virginia, in accordance with the commercial arbitration rules then prevailing of
the American Arbitration Association. Employer and Employee waive the right to
submit any controversy or dispute to a Court and/or a jury. Any award rendered
therein shall provide the full remedies available to the parties under the
applicable law and shall be final and binding on each of the parties hereto and
their heirs, executors, administrators, successors and assigns and judgment may
be entered thereon in any court having jurisdiction. The prevailing party in any
such arbitration shall be entitled to an award by the arbitrator of all
reasonable attorneys’ fees and expenses incurred in connection with the
arbitration. The parties agree that the transactions reflected in this document
involve interstate commerce, and accordingly agree that any issues as to
arbitrability shall be resolved pursuant to the Federal Arbitration Act.



--------------------------------------------------------------------------------

The parties agree that any substantive issues under this Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Virginia.

 

/s/    F. Michael Crowley        

 

/s/    Frank H. Beard        

HILB ROGAL & HOBBS COMPANY   FRANK H. BEARD

EACH OF EMPLOYER AND EMPLOYEE KNOWINGLY AND VOLUNTARILY REQUESTS THAT ANY
TRIBUNAL BEFORE WHOM THIS EMPLOYMENT AGREEMENT IS IN CONTROVERSY REFORM THE
RESTRICTIVE COVENANTS HEREIN, IF SUCH REFORMATION IS NECESSARY TO MAKE ANY OF
THEM ENFORCEABLE, TO THE MAXIMUM LEVEL OF ENFORCEMENT PERMISSIBLE TO EMPLOYER
AND EQUITABLE UNDER THE CIRCUMSTANCES. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR EMPLOYER TO ENTER INTO THIS AGREEMENT.

12. Mandatory Forum for Confirmation of Arbitration Award: Employee agrees that
any award rendered as a result of the arbitration proceedings shall be confirmed
in the Federal or State Courts of the Commonwealth of Virginia, and may be
enforced by such courts as if the order were their own. By execution hereof,
Employee irrevocably submits to the jurisdiction of such courts for this
purpose, and waives any defense that he is not subject to such proceedings, that
the forum is not convenient, that the matter should be transferred to another
forum, or that the arbitration award may not be confirmed and enforced by such
courts. Employee consents to service of process in any such proceedings in any
manner permitted by the laws of the Commonwealth of Virginia.

13. MISCELLANEOUS.

A. Case and Gender. Wherever required by the context of this Agreement, the
singular and plural cases and the masculine, feminine and neuter genders shall
be interchangeable.

B. Nonwaiver. The waiver by Employer of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
or as a waiver of any other provisions of this Agreement.

C. Captions. The captions provided in this Agreement are intended for
descriptive and reference purposes only and are not intended to limit the
applicability of the terms of any paragraph to that caption.

D. Succession and Assignment. This Agreement shall be binding upon the parties
hereto and is not assignable by Employee. This Agreement shall inure, however,
to the benefit of Employer’s successors and assigns, including, without
limitation, successor corporations by way of merger or consolidation or any
entity which purchases substantially all of the assets of Employer or of the
region headed by Employee.

E. Entire Agreement. This Agreement supersedes any prior written or unwritten
agreement, representation or understanding between the Employer and Employee and
represents the entire agreement, representations and understanding between
Employer and Employee concerning the subject matter hereof.

F. Executive Compensation and Benefits. Employee acknowledges that the executive
compensation and benefits that may be offered are subject to change in the
discretion of Employer and the Committee and the Board of Employer and are not
guaranteed to continue or to be without change and may be terminated or altered
as deemed prudent by any of the foregoing.

WITNESS the following signatures as of the date first set forth above.

 

EMPLOYER:

   

EMPLOYEE:

HILB ROGAL & HOBBS COMPANY

    By   /S/    F. MICHAEL CROWLEY               /S/    FRANK H. BEARD        
Its   President       FRANK H. BEARD